                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

UNITED STATES OF AMERICA                      )
                                              )
vs.                                           )
                                              )       Docket No. 2:19-cr-00172-GZS
YOLANDA HOWARD,                               )
                                              )
                       Defendant.             )

                                     SPEEDY TRIAL ORDER

       This matter comes before the Court upon the Court’s own motion to continue this case.

The Court finds that due to the declaration of a public health emergency arising out of the

Coronavirus disease (COVID-19) outbreak, announced by the World Health Organization, and on

the advice of the Centers for Disease Control and Prevention (CDC) and other health authorities,

the Court must take precautions to reduce the possibility of exposure to the COVID-19 virus and

to slow the spread of the disease.

       In light of the global outbreak of COVID-19 and its far-reaching impact on public health,

the Court finds that a continuance in this case is necessary to reduce any exposure to the disease.

       Taking into consideration the factors set forth in Title 18, United States Code, Section

3161(h)(7)(B), the Court can and does find that the ends of justice served by a continuance in this

case outweigh the best interests of the public and the defendant in a speedy trial.


The Court hereby orders:

           1. The time between March 17, 2020 and May 5, 2020, is hereby excluded from
              calculations under the Speedy Trial Act, Title 18, United States Code, Section
              3161 et seq.

           2. All proceedings herein are continued.

           3. All pending deadlines except those deadlines imposed pursuant to Local Rule 7
              are hereby extended for thirty days.

                                                  1
SO ORDERED.

Dated this 18th day of March 2020.

                                         /s/George Z. Singal
                                         George Z. Singal
                                         U.S. District Judge




                                     2
